Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Assignee/Consent
The Consent of Assignee filed with this reissue application is accepted.
The statement filed under 37 C.F.R. 1.373(c) is accepted.

Declaration
The reissue declaration filed December 11, 2020 is accepted.

Drawings
The substitute drawing sheets submitted December 11, 2020 have not been entered and are objected to for the following reasons.



Non-compliant Drawing Corrections
The drawing corrections do not comply with 37 CFR 1.173(b)(3) because figures 5-26 have been changed as compared to their appearance in the ‘473 patent, but are not labeled as “amended” as required.  
Figure 5 replaces the reference character “24” with - -241- - and is therefore amended.  The reference character “121” has been deleted and this figure is amended.  Several other figures from 10-17 and 19-26 include changes in their reference characters but are not marked as “amended.”
Figures 27-28 appear to be new figures but are not marked as such.

New Matter
The drawings are objected to under 37 CFR 1.83(a) because they introduce new matter into the disclosure of the ‘473 patent.
The version of figure 7 reproduced on page 15 of the Response is not the same as that submitted with the same Response on a replacement sheet.  This new figure 7 includes an inclined surface similar to 25a of figure 5; includes a widened pocket; has an overall different profile as evidenced by the central plane A no longer passing through the entire main portion of the key; and omits the transition region completely.  Amended figure 7 presents an entirely new embodiment and introduces new matter into the disclosure.
The key and keyhole profile and the inner mechanism of the lock in figures 8 and 9 have been changed as compared to patent figures 8 and 9, and new matter is introduced by these amended figures.

The profile of the pocket in amended figures 13, 17, and 26, at least, has changed as compared to their corresponding figures in the ‘473 patent.
Figure 18 appears to show a completely new embodiment, having a different ridge portion and including mirror-image top and bottom portions.  The reference characters 151” and 1354 are not found in the ‘473 patent or the amendments to the specification.   
Figures 19-26, 28 appear to be patent figures 18-26, respectively, in modified form as described above.  There is no explanation as to why the numbering of the figures has changed, but the insertion of a new figure 18 appears to be the cause.
Figure 27 appears to be a completely new embodiment and therefore introduces new matter.

Claimed subject matter not shown  
The drawings are objected to under 37 CFR 1.83(a) because they do not show the “at least a part of one of said opposite lateral wall surface portions of the longitudinal widened pocket is a circular arc” as set forth in claim 16.
In the subject ‘473 patent, figures 13, 17, 21, and 25, at least, appear to show at least one part of a lateral wall surface of the longitudinally widened pocket to include a circular arc.  The substitute drawings filed December 11, 2020 have been changed such 
With the substantial overhaul of figure 7 (see above), the step-like transition recited in claim 16 is no longer shown.
Note:  Not all of the reference characters used in the amended figures have been checked for description in the specification of the ‘473 patent or in the most recent amendments to the specification.  It is Applicant’s responsibility to ensure correctness of the disclosure.  
These objections may be overcome by amending to the drawings (for example, to show how the undercut and the pocket are aligned), amending the claim, or providing an explanation of how the claim language and/or the drawing figures should be interpreted.  
No new matter should be entered.
Note that drawing corrections in reissue applications are governed by 37 CFR 1.173.  See MPEP 1413 and 1453 for information concerning drawing amendments in reissue.  



Requirement for mark-up drawings
As set forth in 37 CFR 1.173(b)(3)(ii):  A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the Examiner.
Due to the extensive and unexplained changes and inconsistencies in the December 11, 2020 drawing corrections, Applicant is hereby required to furnish marked-up drawings annotated to identify all of the changes made in any replacement sheets submitted in response to this Office action.  See also 37 CFR 1.173(b)(3)(i) and MPEP 1453.

Specification
The amendments to the specification filed December 11, 2020 are objected to because in the amendment to column 5, lines 11-64 (on page 8 of the response), the reference characters 234 and 329 are not found in figure 26 as asserted.  The reference characters 234 and 329 do not appear in any of the figures filed December 11, 2020.  
In the previous Office action, the amendment inserted after line 55 but before line 56 with respect to the description of the “third aspect” of the invention was objected to as adding new matter.  Applicant has corrected this instance of the objected to language, it is now found that the amendment includes two more instances identified below which were inadvertently not objected to in the previous Office action.  
The amendments shown in page 4 of the response to the paragraph in column 3, lines 54-55, and the paragraph in column 3, after line 55 but before line 56 with respect 
The undercut portion 129 is described as being “extended further” into a longitudinal pocket 135,” but the description is not clear as to what is meant by “further.”  Does the undercut portion extend further than in other embodiments?  This does not appear to be the case.  Does the further extent of the undercut come at the expense of the lateral wall portion 132 by shortening the length of the later wall portion?  
Applicant should simply change “is extended further” to - -extends- - to overcome this objection.   
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
Note that amendments in reissue are governed by 37 C.F.R. 1.173.  See MPEP 1411 and 1453.  

Claim Rejections - 35 USC § 112
The rejections set forth in the previous Office action have been overcome.

Allowable Subject Matter
Claims 16-18 and 23-31 are allowable over the prior art of record.
The following statement of reasons for the indication of allowable subject matter is repeated from the previous Office action:  
In claim 16, the term “circular arc” is interpreted to mean an arc in the geometric sense such as “an arc of a circle.”  This is because while the term “arc” may mean a 1
The key having the combination of features recited in claim 16, including
an elongated one piece key blade having a step-like transition 142 between the wider lower portion and the narrow upper portion, 
a longitudinal profile groove located adjacent to the step-like transition, and having an undercut portion adjacent to and inside a ridge portion, and a smallest opening width, 
the undercut portion 1being expanded downwardly into a longitudinal widened pocket 1353 having a larger width than said innermost part of said undercut portion of the longitudinal profile groove, 
and at least a part of one of the opposite lateral wall surface portions of the longitudinal widened pocket is a circular arc, 
is not found or fairly suggested in the prior art of record.  
References such as U.S. Patent 7,159,424 to Widen show a widened pocket in figure 27, but the pocket does not include at least one surface which is a “circular arc,” among other features, as recited in claim 16.  Widen 5,715,717 shows multiple figures which include widened pockets, but none of them shows the undercut portion, the longitudinal profile groove, and the widened pocket as recited in claim 15.  
The pocket formed in the key shown in figure 4 of Arndt (WO 01/96696) possibly has a surface which forms a circular arc, such is not specified in the description, and 

Response to Arguments
The Remarks have been fully considered, and are for the most part drawn to objections/rejections which have been overcome by this Response.  
The drawings figures provided on pages 15-16 of the Response have been replaced by new/amended drawing figures, so these arguments may no longer be relevant.     

Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

 	 Concurrent/Post Grant Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No.  is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  
	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  
See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 


                                                                                                                                                                                                                                                                                                                                                                             /RUSSELL D STORMER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                                                                                                                                                                   Russell D. Stormer 					 
Patent Reexamination Specialist			                                                                                             
Central Reexamination Unit, AU 3993			 
Conferees: /PCE/ and /GAS/








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  From merriam-webster.com: 4 : a continuous portion (as of a circle or ellipse) of a curved line
        5 : degree measurement on the circumference of a circle —used especially in the phrase of arc
        From dictionary.com: 
        Geometry. any unbroken part of the circumference of a circle or other curved line.